DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment of the claim, filed on 09/29/2022, in response to the rejection of claims 12-13 and 17 from the non-final office action (07/11/2022), by amending claims 1, 15-16 and cancelling claim 13 is entered and will be addressed below.
Election/Restrictions
Claims 14-16 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-D, there being no allowable generic or linking claim. 

Claim Objections
Claim 12 is objected to because of the following informalities: four incidences of “thermoregulatory” should be “thermoregulator” for antecedent issue.  
Appropriate correction is required.

Claim Interpretations
Claim 12 recites “the system comprising …: a first three-way valve … a second three-way valve … a third three-way valve”, therefore, claim 12 may include any number of additional valves, three-way or any other types of valves.
The “the first three-way valve being connected to the fluid inlet of the internal flow passage”, the connection may be direct or indirect. Note Applicants’ Fig. 1A also various couplers, elbows and bends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. (US 20110284505, hereafter ‘505), in view of McConnell et al. (US 4778532, hereafter ‘532).
Fig. 2 of ‘505 teaches some limitations of:
Claim 12: APPARATUS AND METHOD FOR TEMPERATURE CONTROL OF A SEMICONDUCTOR SUBSTRATE SUPPORT (title, the claimed “A system for controlling a temperature of a target object”), As shown in FIG. 2, a conventional approach to maintain two different substrate temperatures during two different process steps and switching therebetween includes connecting two temperature control units, such as recirculators 210 and 220 to the substrate support 100. Each of the recirculators maintains a large fluid (liquid) reservoir at a temperature required in one of the process steps. Two valves 261 and 262 are configured to cooperatively switch the fluid flowing through the substrate support 100 between the two recirculators 210 and 220. Difference in fluid levels in the recirculators 210 and 220 can occur over time and equalization thereof can become necessary ([0025], Fig. 5C is applied later in the rejection), The time constant [Symbol font/0x74]1 is a measure of how fast Tsub changes in response to an abrupt fluid temperature change. The time constant [Symbol font/0x74]1 affects the throughput of the plasma processing system, because substrate support temperature must be stabilized before a process step can begin. The effect of the time constant [Symbol font/0x74]1 on the throughput becomes pronounced as the time constant [Symbol font/0x74]1 becomes comparable with a typical time duration of a process step. Therefore, it is desirable to minimize the time constant [Symbol font/0x74]1. The recirculation system and the method of using the recirculation system as described herein decrease the time constants by accelerating heat transfer to or from the substrate support 100 by transiently flowing fluids above or below the required substrate support temperatures through the substrate support 100 … One advantage of the recirculation system and the method of using the recirculation system is that Tsub reaches a target substrate support temperatures faster without significant overshooting (2nd half of [0028], to [0029], see also [0027], numerous embodiment of ‘505 are different ways to reduce the time constant [Symbol font/0x74]1 by circulation, the claimed “including an internal flow passage having a fluid inlet and fluid outlet, the system comprising: a first thermoregulator having a fluid inlet and a fluid outlet, the first thermoregulator being configured to adjust a temperature of fluid flowing from the fluid inlet of the first thermoregulator to a first temperature; a second thermoregulator having a fluid inlet and a fluid outlet, the second thermoregulator being configured to adjust a temperature of fluid flowing from the fluid inlet of the second thermoregulator to a second temperature”); 
Fig. 2 shows the valves 261, 262 are three way valves (the claimed “a first three-way valve including a first port, a second port, and a third port; and “a second three-way valve including a first port, a second port. and a third port”). 

Fig. 2 of ‘505 does not teach the other limitations of:
Claim 12: (a first three-way valve including a first port, a second port, and a third port), the first port of the first three-way valve being fluidly connected to the fluid inlet of the internal flow passage, the second port of the first three-way valve being fluidly connected to the fluid outlet of the first thermoregulator, and the third port of the first three-way valve being fluidly connected to the fluid inlet of the first thermoregulatory; 
(a second three-way valve including a first port, a second port. and a third port), the first port of the second three-way valve being fluidly connected to the fluid inlet of the internal flow passage, the second port of the second three-way valve being fluidly connected to the fluid outlet of the second thermoregulator, the third port of the second three-way valve being fluidly connected to the fluid inlet of the second thermoreculatory; 
a third three-way valve including a first port, a second port, and a third port, the first port of the third three-way valve being fluidly connected to the fluid outlet of the internal flow passage, the second port of the third three-way valve being fluidly connected to the fluid inlet of the first thermoregulator, the third port of the third three-way valve being fluidly connected to the fluid inlet of the second thermoregulatory; and 
App. No.: 16/714,910a controller configured to control the first three-way valve, the second three-way valve, and the third three-way valve to switch between a first operation mode and a second operation mode, wherein 
in the first operation mode, a first fluid component flows from the fluid outlet of the internal flow passage to the fluid inlet of the internal flow passage through the first thermoregulator while a second fluid component circulates between second three-way valve and the second thermoregulatory, the first three-way valve switched to the first operation mode allows the first port of the first three-way valve and the second port of the first three-way valve to be in communication with each other, the second three-way valve switched to the first operation mode allows the second port of the second three-way valve and the third port of the second three-way valve to be in communication with each other, and the third three-way valve switched to the first operation mode allows the first port of the third there-way valve and the second port of third three-way valve to be in communication with each other, and 
in the second operation mode, the second fluid component flows from the fluid outlet of the internal flow passage to the fluid inlet of the internal flow passage through the second thermoregulator while the first fluid component circulates between the first three-way valve and the first thermoregulatory, the first three-way valve switched to the second operation mode allows the second port of the first three-way valve and the third port of the first three-way valve to be in communication with each other, the second three-way valve switched to the second operation mode allows the first port of the second three-way valve and the second port of the second three-way valve to be in communication with each other, and the third three-way valve switched to the second operation mode allows the first port of the third three-way valve and the third port of the third three-way valve to be in communication with each other,  

‘505 also teaches numerous ways to improve the response time, including 
A) wherein a separate temperature control unit (pre-charge heating unit or PREH) and another separate temperature control unit (pre-charge cooling unit or PREC) are employed ([0032]), In the FIG. 5A implementation, fluid at Tpc flows from recirculator 530 through line 511, valve 561, line 512, substrate support 100, line 513, valve 562, line 514 and back to recirculator 530 ([0034]),
 510 is a main recirculator with a reservoir temperature of T1; 530 is the PREC with a reservoir temperature of Tpc; 520 is a main recirculator with a reservoir temperature of T2 which is greater than T1 by at least 10o C., at least 20 o C., at least 30o C., at least 40o C., at least 50o C., at least 60o C., or more; and 540 is the PREH with a reservoir temperature of Tph. Valve arrangements 561 and 562 are automatically operated to cooperatively direct fluid from one of the recirculators into the substrate support 100 ([0033], 2nd and 3rd sentences), an exemplary circulation system according to an embodiment has a cooling capacity of 4000 W with recirculators capable of providing liquids from -10 to 90o C ([0067], note valve arrangements 561 and 562 are five ways valves that includes three-way valves function);
B) FIG. 5B shows one implementation of the first embodiment wherein a plurality of three-way switching valves 571-576 cooperatively direct fluid from one of the recirculators into the substrate support 100. As shown in FIGS. 7C and 7D, a three-way switching valve 730 has a common path 735, a first branching path 731 and a second branching path 732. The three-way switching valve 730 is operable to establish fluidic communication between the common path 735 and the first branching path 731, or between the common path 735 and the second branching path 732 ([0035]); 
A controller 591 actuates the valves 571-580 ([0046], last sentence, note Fig. 5B’s recirculation at 570, 578, 580 creates circulation loop but does not pass through three-way valve),
C) FIG. 5C shows another arrangement of the first embodiment, wherein a plurality of four-way crossover valves 581-586 cooperatively direct fluid from one of the recirculators into the substrate support 100 ([0038]), 
Referring FIG. 4 and FIG. 5C, before time t3, fluid at T1 flows from the recirculator 510, sequentially through line 551, valve 583, line 552, valve 581, line 553, substrate support 100, line 554, valve 582, line 568, valve 581, line 555, valve 585, line 556, and back to the recirculator 510. At the same time, the other recirculators can be maintained in standby mode such that fluid from the recirculator 530 circulates through line 557, the valve 583, line 558, valve 585 and line 559 back to the recirculator 530; fluid from the recirculator 540 circulates through line 561, the valve 586, line 562, valve 582, line 563, valve 584, line 564 and back to recirculator 540; fluid from the recirculator 520 circulates through line 565, the valve 586, line 566, valve 584 and line 567 back to recirculator 540 ([0039]).
A controller 592 actuates the valves 581-586 ([0042], last sentence).

Therefore, Fig. 5C shows main circulator 510 in communication with the substrate support 100 while the other circulators 520, 530 and 540 (the latter two are pre-charge cooling unit PREC and pre-charge heating unit PREH) are in recirculation mode through four-way valves.

In short, ‘505 teaches various combination of two main ways to shorten response time to changing temperature setting, by (a) PREC and PREH (overshooting initially as shown in Fig. 4) and by (b) recirculation system.

‘532 is an analogous art in the field of Apparatus For Treating Wafers With Process Fluids (title), in particular to the preparation of semiconductor wafers prior to high temperature processing steps, such as diffusion, ion implantation, epitaxial growth, and chemical vapor deposition steps (col. 1, lines 25-28) fast and effective heat transfer (col. 3, line 19). ‘532 teaches that Alternatively the four-way valve may be replaced with a pair of three-way valves. In this embodiment one of the three-way valves forms an element of the concentrated reagent recirculation loop such that one port of the valve is connected to the particle filter 51 outlet and another port is connected to the return to the concentrated reagent reservoir 49. These ports are connected in the recirculation mode. The third port of the first valve is connected to an inlet port of the second valve (Fig. 1, col. 18, lines 4-12, note the reagent reservoir corresponds to the recirculator of Fig. 5C of ‘505 which used four-way valves).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have omitted the two circulators 530, 540 (the pre-charge cooling unit PREC and the pre-charge heating unit PREH in method (a)), as the recirculation system (b) can improve the response time. It has been held that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934). At the same time, the four-way valves 583, 585, 584, 586 associted with the pre-charge cooling unit PREC and the pre-charge heating unit PREH should also be omitted. Furthermore, to have replaced the four-way valve 581 (and/or four-way valve 582) with two three-way valves, one of the three-way valves forming a recirculation mode, for its suitability of forming recirculation loop and preforming the switching and recirculation loop as shown in Fig. 5C of ‘505. Furthermore, to have used the controller 592 to operate the three or four three way valves.

	Note also if replacing the four-way valves 581 and 582 of Fig. 5C of ‘505 with a single three-way valve, Fig. 5C would be reduced to the prior arts Fig. 2 of ‘505 without a circulation loop.

	Claim 17: FIG. 5C shows another arrangement of the first embodiment, wherein a plurality of four-way crossover valves 581-586 cooperatively direct fluid from one of the recirculators into the substrate support 100 ([0038], the claimed “wherein the target object is a stage for placing a substrate”).  
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not convincing in light of the new ground of rejection above. 
In regarding to 102(a) rejections, Applicants argue that Fig. 5C of Ricci ‘505 teaches four-way valves and requires a single prior art for the rejection, see page 9, particularly the last two lines. 
This argument is found not persuasive.
The reason Fig. 5C of ‘505 uses four-way valves is because the presence of the pre-charge cooling unit PREC and pre-charge heating unit PREH. As elaborated in the rejection above, ‘505 teaches that, in addition to the pre-charge cooling unit PREC and pre-charge heating unit PREH that speed up the temperature response (see Fig. 4), ‘505 also teach recirculation system reduces response time ([0029], last sentence and [0030], last sentence). Therefore, the the pre-charge cooling unit PREC and pre-charge heating unit PREH, along with associated four-way valves can be removed to avoid overshooting. Furthermore, the two four-way valves may be replaced with two three-way valves as taught by ‘532 to maintain recirculation loop, as required in Fig. 5C, and maintain the other advantage of ‘505.
As Applicants’ requirement for single prior art for the rejection, this is not compliant to USPTO 103(a) rejection rule. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040065540 is cited for a three-way valve 946 to maintain a circulation loop for heated reagent 924 (Fig. 14). US 20090007972 is cited for the three-way valve 32 maintains a recirculation loop to the heater 22 (Fig. 1, see phantom line).

US 20170092472 (Fig. 4) and US 20040187787 (Fig. 6) each teach three-way valve arrangement. US 9664460 is cited for two temperature unit 74 75 (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEATH T CHEN/Primary Examiner, Art Unit 1716